Citation Nr: 0813879	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-36 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and June 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In September 2006, the 
Board remanded the TDIU claim for additional development.

(The decision below addresses the veteran's TDIU claim.  The 
claim of service connection for Meniere's disease is 
addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The veteran's service-connected disabilities are of such 
nature and severity as to prevent him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for assignment of TDIU have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the veteran's service-connected disabilities are:  
vertigo, evaluated as 30 percent disabling; tinnitus, 
evaluated as 10 percent disabling; bilateral hearing loss, 
evaluated as 10 percent disabling; melanoma of the right 
shoulder, evaluated as noncompensably (zero percent) 
disabling; and basal cell carcinoma of the back, evaluated as 
noncompensably disabling.  As such, the veteran does not meet 
the criteria for consideration for entitlement to TDIU on a 
schedular basis because his combined 40 percent rating does 
not satisfy the percentage requirements of 38 C.F.R. 
§ 4.16(a).

Even so, it is the established policy of VA that all veterans 
who are unable to secure and follow substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

The veteran primarily contends that the effects of his 
service-connected vertigo, which include frequent episodes of 
dizziness, staggering, and loss of balance, prevent him from 
working.  He has not worked since at least 1985.

In support of his claim, the veteran submitted a letter from 
his treating private physician T.J.W., M.D., dated in 
September 2003.  Dr. T.J.W. stated that the veteran had 
several medical problems, including Meniere's disease, 
tinnitus, bilateral hearing loss, melanoma of the right 
shoulder, carcinoma of the back, and thoracic and lumbar back 
pain.  Dr. T.J.W. gave the opinion that the disabilities 
absolutely prevent the veteran from obtaining or maintaining 
substantially gainful employment.  He also stated that the 
Meniere's disease, tinnitus, bilateral hearing loss, and back 
pain contribute in large part to the veteran's ability to 
obtain and maintain substantially gainful employment.  

Only service-connected disabilities are to be considered in a 
TDIU claim.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Because Dr. T.J.W. included the effects of 
nonservice-connected disabilities in his September 2003 
opinion letter, the opinion has limited probative value.

In February 2004, Dr. T.J.W. provided a similar opinion 
letter.  Significantly, in this letter, Dr. T.J.W. related 
the veteran's inability to obtain suitable employment to 
service-connected disabilities only.  Dr. T.J.W. stated that 
the veteran had surgery as a result pain and numbness from 
the skin cancer.  Dr. T.J.W. also stated that the veteran's 
vertigo was becoming more frequent and intermittently severe 
with occasions of stumbling and staggering, and with episodes 
of dizziness.  The hearing loss was getting worse, as well.  
Dr. T.J.W. concluded that these problems were interrupting 
his ability to obtain suitable employment.

Pursuant to the Board's September 2006 remand, the veteran 
was afforded VA examinations in connection with the claim.  
In January 2007, the veteran underwent VA audiological 
examination.  The examiner diagnosed the veteran with 
bilateral hearing loss and tinnitus.  The examiner gave the 
opinion that, with amplification and reasonable 
accommodations, the hearing loss and tinnitus alone should 
not significantly affect vocational potential or limit 
participation in most work activities.  Because the examiner 
did not address the effects of all the veteran's disabilities 
on employment, the opinion has only limited probative value.

In January 2007, the veteran underwent further examination in 
order to address the effect of all his service-connected 
disabilities on his employability.  The examiner thought that 
the area of skin cancer excision on the right shoulder would 
likely somewhat interfere with occupational work where 
repetitive use of the right arm was needed.  The examiner 
stated that it was unlikely that the veteran's hearing loss 
and tinnitus would render him unable to secure gainful 
employment, unless very good hearing acuity was needed.  This 
was so because the veteran appeared to have no difficulty 
hearing with use of hearing aids.  Importantly, the examiner 
gave the opinion that it was very likely that the veteran's 
vertigo prevented him from obtaining gainful employment.  The 
examiner reasoned that the vertigo appeared to be quite 
severe and the veteran experienced dizziness on a daily basis 
and frequently fell despite the use of medication.  The 
examiner concluded that those effects would certainly 
interfere with any usual occupation.

As a result of the second January 2007 VA opinion, the RO 
referred the case to the Director of Compensation and Pension 
Service for extra-schedular consideration in accordance with 
38 C.F.R. § 4.16(b).  Such a referral is the appropriate 
procedure when the percentage standards set forth in 
38 C.F.R. § 4.16(a) are not met.  Ultimately, in a January 
2008 letter, the Director found that the evidence in its 
entirety established that the veteran's unemployability 
flowed from nonservice-connected disabilities.  The Director 
did not find that the veteran's service-connected 
disabilities rendered him unemployed and unemployable.  The 
RO continued to deny the claim based on the Director's 
January 2008 determination.

Nevertheless, in consideration of the competent medical 
evidence of record, the Board finds that the veteran's 
service-connected disabilities are of such nature and 
severity as to prevent him from securing or following a 
substantially gainful occupation.  The Board accords 
substantial probative value to Dr. T.J.W.'s opinion in 
February 2004 and the opinion of the second VA examiner in 
January 2007.  Both physicians concluded that the veteran's 
service-connected disabilities, particularly the effects of 
his vertigo, prevent the veteran from obtaining employment.  
Although the medical evidence reflects that the veteran has 
several nonservice-connected disabilities that have a 
significant effect on employment and some of his service-
connected disabilities, at least by themselves, do not 
considerably affect his employability, these are not the 
issues before the Board.  The issue is whether the veteran's 
service-connected disabilities, by themselves or together, 
without consideration of nonservice-connected disabilities, 
render the veteran unable to secure or follow a substantially 
gainful occupation.  As to this question, the two affirmative 
opinions remain uncontradicted.  The record does not contain 
a medical opinion that concludes otherwise.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board may not 
consider, in the first instance, the assignment of an extra-
schedular rating when addressing exceptional rating cases.  
See 38 C.F.R. § 3.321(b)(1) (2007); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  Sections 3.321(b)(1) and 4.16(b) have 
similar procedural provisions for submitting cases to the 
appropriate individual for extra-schedular consideration.  
VA's General Counsel has concluded that Floyd applies to both 
provisions.  VAOPGCPREC 6-96 (Aug. 16, 1996).

In the veteran's case, consideration of 38 C.F.R. § 4.16(b) 
has been made in the first instance by the Director of 
Compensation and Pension Service.  Thus, the appropriate 
procedural process has been followed and the Board is not 
considering the assignment of an extra-schedular rating in 
the first instance.  The Board does not find that the 
negative determination by the Director precludes the Board 
from considering the merits of the veteran's TDIU claim under 
the extra-schedular provisions of 4.16(b).  To find otherwise 
would undermine the Board's jurisdiction and requirement to 
conduct a de novo review of the medical evidence.  
Importantly, to find otherwise in this case, would contradict 
VA's established policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  See 38 C.F.R. § 4.16(b).  Despite the 
holding in Floyd, the Court has affirmed a Board's assignment 
of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), 
even in the first instance.  See Beverly v. Brown, 9 Vet. 
App. 402, 406 (1996).  Here, in consideration of the medical 
evidence and 38 C.F.R. 4.16(b), the Board finds that a TDIU 
rating is warranted.


ORDER

Entitlement to a TDIU rating is granted, subject to the 
regulations governing the payment of monetary benefits.


REMAND

The Board finds that further development is necessary 
regarding the claim of service connection for Meniere's 
disease.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

A review of the veteran's service medical records does not 
reveal any complaints of, treatment for, or a diagnosis of 
Meniere's disease during service.  The veteran's separation 
examination was normal with respect to the ears and hearing 
acuity.  Nevertheless, the veteran contends that he has 
Meniere's disease as the result of his active military 
service.

The veteran has already been awarded service connection for 
bilateral hearing loss, tinnitus, and vertigo.  Although he 
has not explicitly alleged that his claimed Meniere's disease 
has a similar etiology to his service-connected disabilities 
of the ear, it can be inferred from the record that his 
theory of the claim is similar.  The veteran has stated that 
he was stationed in the vicinity of an anti-aircraft training 
center at Point Montara, California.  According to the 
veteran, he was exposed to loud noises without ear plugs 
during that portion of his military service.

Post-service medical records first document a diagnosis of 
Meniere's disease in February 2003.  The diagnosis was made 
by Dr. T.J.W.  Since that time, Dr. T.J.W. has treated the 
veteran for Meniere's disease.  Additionally, a January 2007 
VA examiner diagnosed the veteran with Meniere's disease.

Although there is evidence of in-service noise exposure and a 
current diagnosis of Meniere's disease, there is no competent 
medical opinion evidence of record that addresses whether 
there is a relationship between the two.  In this case, a 
medical examination is required in order to decide the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Accordingly, the veteran should be scheduled for a VA 
examination.  The examination is necessary to confirm the 
current diagnosis of Meniere's disease.  A medical opinion 
must also be requested in order to determine whether the 
veteran has Meniere's disease that is related to his period 
of active military service.

It appears that the veteran continues to receive regular 
treatment at the VA Medical Center (VAMC) in Grand Island, 
Nebraska.  Updated treatment records should be obtained in 
light of the remand.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Obtain the veteran's updated 
treatment records from the Grand Island 
VAMC and associate the records with the 
claims folder.

2.  Schedule the veteran for a VA 
examination with a specialist in ear 
disease.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should confirm the 
current diagnosis of Meniere's disease.  
Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the veteran has such a 
current disability that is related to his 
period of active military service, 
including his stated in-service noise 
exposure.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  (The examiner is advised that the 
veteran has already been awarded service 
connection for bilateral hearing loss, 
tinnitus, and vertigo.)  All opinions 
should be set forth in detail and 
explained in the context of the record.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for Meniere's disease.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


